           Case 1:20-cv-02095-AKH Document 22 Filed 11/16/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 AMEZIEL, INC.,                                                  :
                                                                 :
                                                                 :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              -against-                                          :   20 Civ. 2095 (AKH)
                                                                 :
                                                                 :
                                                                 :
 WIESNER PRODUCTS, INC.                                          :
                                          Defendant.             :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The telephonic oral argument scheduled for Tuesday, November 17, 2020 is

adjourned until December 3, 2020, at 2:30 p.m. The argument will be held via the following call-

in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than December 1, 2020, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           November 16, 2020                   ________/s/ Alvin K. Hellerstein____________
                 New York, New York                       ALVIN K. HELLERSTEIN
                                                           United States District Judge
